Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 25, 2016

                                      No. 04-15-00670-CV

                  Berenice C. DIAZ, individually and as next friend of J.P.L.,
                                         Appellant

                                                v.

                                      James E. MONNIG,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-13493
                       Honorable Cathleen M. Stryker, Judge Presiding

                                      No. 04-15-00789-CV

                  Berenice C. DIAZ, individually and as next friend of J.P.L.,
                                         Appellant

                                                v.

                                         John A. MEAD,
                                            Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-13493
                       Honorable Cathleen M. Stryker, Judge Presiding

                                         ORDER
        We grant appellees’ joint motion for extension of time to file their brief and order the
joint brief of James E. Monnig and John A. Mead due September 14, 2016. Counsel is advised
that no further extensions of time will be granted absent a motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline. The court does not generally
consider a heavy work schedule to be an extraordinary circumstance.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court